                 Case 19-10702-MFW              Doc 500       Filed 09/24/19         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                            Chapter 11
                                          )
SOUTHCROSS ENERGY PARTNERS, L.P.,         )                            Case No. 19-10702 (MFW)
et al.,                                   )
                                          )                            Jointly Administered
            Debtors.1                     )
_________________________________________ )

           NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
       HEARING ON SEPTEMBER 25, 2019 AT 3:00 P.M. (EASTERN DAYLIGHT TIME)

MATTER GOING FORWARD

1.        Motion of Debtors for Entry of an Order (I) Approving the Settlement By and Among
          Debtors and Southcross Holdings Entities and (II) Granting Related Relief (D.I. 485,
          Filed 9/17/19).

          Objection Deadline: September 25, 2019 at 3:00 p.m. (ET).

          Responses Received: None to date.

          Related Pleadings:

          a)      Order Shortening Notice of Motion of Debtors for Entry of an Order (I)
                  Approving the Settlement By and Among Debtors and Southcross Holdings
                  Entities and (II) Granting Related Relief (D.I. 487, Entered 9/17/19);



1
 The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: Southcross Energy Partners, L.P. (5230); Southcross Energy
Partners GP, LLC (5141); Southcross Energy Finance Corp. (2225); Southcross Energy Operating, LLC (9605);
Southcross Energy GP LLC (4246); Southcross Energy LP LLC (4304); Southcross Gathering Ltd. (7233);
Southcross CCNG Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531); Southcross Marketing
Company Ltd. (3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services, L.P. (5932);
Southcross Mississippi Industrial Gas Sales, L.P. (7519); Southcross Mississippi Pipeline, L.P. (7499); Southcross
Gulf Coast Transmission Ltd. (0546); Southcross Mississippi Gathering, L.P. (2994); Southcross Delta Pipeline
LLC (6804); Southcross Alabama Pipeline LLC (7180); Southcross Nueces Pipelines LLC (7034); Southcross
Processing LLC (0672); FL Rich Gas Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL Rich Gas
Utility GP, LLC (3280); FL Rich Gas Utility, LP (3644); Southcross Transmission, LP (6432); T2 EF Cogeneration
Holdings LLC (0613); and T2 EF Cogeneration LLC (4976). The debtors’ mailing address is 1717 Main Street,
Suite 5300, Dallas, TX 75201.
2
    Amended items appear in bold.
            Case 19-10702-MFW         Doc 500       Filed 09/24/19   Page 2 of 2



      b)     Notice of Hearing Regarding Motion of Debtors for Entry of an Order (I)
             Approving the Settlement By and Among Debtors and Southcross Holdings
             Entities and (II) Granting Related Relief (D.I. 489, Filed 9/17/19);

      c)     Notice of Revised Sale Timeline (D.I. 493, Filed 9/19/19);

      d)     Notice of Amended Settlement Agreement (D.I. 497, Filed 9/23/19); and

      e)     Notice of Filing of Revised Exhibit to Amended Settlement Agreement (D.I.
             499, Filed 9/24/19).

      Status: This matter is going forward.


Dated: September 24, 2019        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                                 /s/ Eric W. Moats
                                 Robert J. Dehney (No. 3578)
                                 Andrew R. Remming (No. 5120)
                                 Joseph C. Barsalona II (No. 6102)
                                 Eric W. Moats (No. 6441)
                                 1201 N. Market St., 16th Floor
                                 PO Box 1347
                                 Wilmington, DE 19899-1347
                                 Telephone: (302) 658-9200
                                 Facsimile: (302) 658-3989
                                 rdehney@mnat.com
                                 aremming@mnat.com
                                 jbarsalona@mnat.com
                                 emoats@mnat.com

                                 - and -

                                 DAVIS POLK & WARDWELL LLP
                                 Marshall S. Huebner (admitted pro hac vice)
                                 Darren S. Klein (admitted pro hac vice)
                                 Steven Z. Szanzer (admitted pro hac vice)
                                 450 Lexington Avenue
                                 New York, New York 10017
                                 Tel.: (212) 450-4000
                                 Fax: (212) 701-5800
                                 marshall.huebner@davispolk.com
                                 darren.klein@davispolk.com
                                 steven.szanzer@davispolk.com

                                 Counsel for Debtors and Debtors in Possession




                                              -2-
